Citation Nr: 1820267	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-53 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus, including as secondary to the service-connected bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from May 1960 to May 1963.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Tinnitus
as Secondary to Service-Connected Hearing Loss

The issue on appeal is remanded for a supplemental VA medical opinion.  The March 2014 VA examination report includes a negative medical opinion on the question of whether tinnitus was related to service.  A supplemental VA medical opinion was requested on the question of secondary service connection, that is, whether tinnitus caused or aggravated by the service-connected bilateral hearing loss.  The May 2014 supplemental VA medical opinion attempted to address secondary causation, but the opinion was not explicit on the question of whether tinnitus was aggravated (i.e., worsened beyond the normal progression) by the service-connected bilateral hearing loss.  See El-Amin v. Shinseki, 26 Vet. App. 
136, 140 (2013) (holding that it is not clear that a medical opinion that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than" the service-connected disability encompasses the question of aggravation under 38 C.F.R. § 3.310).  

When addressing the question of secondary relationship, it would be helpful if the VA examiner noted and considered the following principles of nerve damage due to acoustic trauma: 

* chronic sensorineural hearing loss constitutes an organic disease of the nervous system.  Sensorineural hearing loss is linked with nerve damage that most often occurs "when the tiny hair cells in the cochlea are injured."  Fountain v. McDonald, 27 Vet. App. 258, 266 (2015) (quoting VA Training Letter 10-02).

* chronic sensorineural hearing loss is due to a problem in the inner ear or in the auditory nerve between the inner ear and the brain.

* chronic sensorineural hearing loss is commonly caused by chronic exposure to excessive noise, in addition to age-related hearing loss.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket.  Expedited handling is requested.)

1.  Obtain a supplemental medical opinion from the March 2014 VA examiner (or another appropriate medical professional, if the examiner is unavailable) on the question of whether the service-connected bilateral hearing loss either caused or worsened tinnitus beyond its normal progression.  Another VA examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner/reviewer in rendering the opinion.  

Based on review of the appropriate records, the examiner/reviewer should answer the following questions:

(a)  Is it at least as likely as not (i.e., to at least a 50 percent degree of probability) that the current tinnitus was caused by the service-connected bilateral sensorineural hearing loss?  

(b)  Is it at least as likely as not (i.e., to at least a 50 percent degree of probability) that the current tinnitus was worsened beyond the normal progression by the service-connected bilateral sensorineural hearing loss?  

The examiner/reviewer should explain the answer, giving reasons for the answer and referencing specific facts or evidence.  

In offering this opinion, the examiner should assume the following facts:
* The Veteran sustained acoustic trauma in service (May 1960 to May 1963).
* The degree of hearing loss during service is unknown. 
* As a result of the in-service acoustic trauma, the Veteran developed bilateral high frequency sensorineural hearing loss. 
* The sensorineural hearing loss is a service-connected disability. 
* The Veteran was exposed to some post-service chainsaw noise (from 1978 to 1985).
* The Veteran's tinnitus began in approximately 1998 or 1999.  

When considering whether the tinnitus was caused or worsened beyond the normal progression by the service-connected chronic bilateral sensorineural hearing loss, and the role of nerve damage in the causation and worsening of tinnitus, the examiner is requested to note and discuss the nature of chronic sensorineural hearing loss, that is, that it is due to a problem in the inner ear or in the auditory nerve between the inner ear and the brain, and is commonly caused by chronic exposure to excessive noise.  

2.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




